Order entered April 28, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00190-CV

                    GOLF CLUB AT TWIN CREEKS BEVERAGE, INC.
                      D/B/A TWIN CREEKS GOLF CLUB, Appellant

                                                  V.

                                 SEUNG YOUN KANG, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-03709-2011

                                              ORDER
       We GRANT appellant’s April 22, 2014 unopposed motion for an extension of time to

file a brief. Appellant shall file its brief on or before June 2, 2014.


                                                         /s/   ADA BROWN
                                                               JUSTICE